



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Gringel, 2012
    ONCA 48

DATE: 20120126

DOCKET: C54239

Feldman, Watt JJ.A. and Dambrot J. (
ad hoc
)

BETWEEN

Her Majesty The Queen

Respondent

and

Brian Walter Gringel

Applicant (Appellant)

Lori Anne Thomas, for the appellant

Dena Bonnet, for the respondent

Heard and endorsed: January 24, 2012

On appeal from the sentence imposed on August 18, 2011 by
    Justice R. Del Frate of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant appeals his sentence of 15 months for possession of
    child pornography. The basis of the appeal is that this reflects a sentence
    closer to the high end than the middle of the appropriate range. The appellant
    submitted at trial and reiterates here that he should have received the low end
    of the mid range of 9  12 months.

[2]

In our view, the trial judge took into account all of the
    mitigating factors and made no error in imposing a 15-month sentence which is
    not at the top end of the range. The appellant is to be commended for seeking
    treatment and recognizing his problem. This factor was considered by the trial
    judge.

[3]

Leave to appeal sentence is granted but the appeal is dismissed.


